Citation Nr: 1411817	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.   Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to service connection for peripheral vascular disease of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.

6.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus, type II.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to July 1964 with subsequent periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for bilateral hearing loss, diabetes mellitus, type II, erectile dysfunction, peripheral vascular disease the lower extremities and for peripheral neuropathy of the lower extremities are remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's tinnitus is as likely as not attributable to his active service.




CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim for this issue.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

The Veteran seeks service connection for tinnitus from noise exposure as a machinist mate employed in the engine rooms of naval vessels during service. 

The evidence of record supports a finding that the Veteran sustained exposure to loud noises while in service.  Specifically, the Veteran's Form DD-214 lists his military occupation as Machinist Mate and indicates service on the USS Furse.  Furthermore, the Veteran described that he was exposed to noise in service from the engine room on naval vessels.  As the Veteran's service records are supportive of his competent and credible contentions regarding exposure to loud noises, the element of the incurrence of an in-service injury is met for tinnitus.

Additionally, the Veteran satisfies the existence of the present disability standard for his tinnitus claim.  In a supplemental statement, submitted along with the Veteran's August 2009 application for benefits, the Veteran reported tinnitus since service.  In September 2011, the Veteran underwent a VA audiological examination in connection with the claim, and while the examiner stated the Veteran did not report tinnitus, for VA purposes tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, the Veteran does have a present disability of tinnitus for VA purposes and satisfies the existence of the present disability element.  

The Veteran has consistently reported tinnitus since noise exposure in service.  Tinnitus is the type of condition that a lay person can identify.  Charles, 16 Vet. App. at 374.  Specifically, in an August 2009 statement, the Veteran reported he had tinnitus since noise exposure in service.  In the December 2011 VA Form 646 Veteran's representative also stated the Veteran had tinnitus since service.  The Veteran's representative also stated, in the May 2013 informal hearing presentation, that the Veteran developed tinnitus due to noise exposure in the engine rooms.  Moreover, there is no other evidence regarding a nexus opinion as the September 2011 VA examiner stated the Veteran did not report tinnitus.  The Veteran disputed this finding on his November 2011 VA Form 9, as did his representative in the December 2011 VA Form 646.  Thus, the Board finds the Veteran's statements as to the onset of his tinnitus to be credible and are accorded significant evidentiary weight.  Therefore, the Veteran's credible statements as to the onset of his tinnitus are sufficient to establish a nexus between the Veteran's tinnitus and noise exposure during service.

A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a Veteran's service records, or for which he seeks a service connection [,] must be considered on the basis of . . . all pertinent medical and lay evidence"; see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

The Board finds that the Veteran is both competent and credible to report the onset tinnitus during service and since service.  At the least, this evidence raises reasonable doubt as to whether the Veteran's tinnitus is etiologically related to noise exposure in service.  When resolving the benefit of the doubt in the Veteran's favor, the Board finds that tinnitus is in fact related to service.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Thus, the Board concludes that service connection for tinnitus is warranted.  


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds it necessary to remand the claims of entitlement to service connection for bilateral hearing loss, diabetes mellitus, type II, erectile dysfunction, peripheral vascular disease the lower extremities and peripheral neuropathy of the lower extremities, to the agency of original jurisdiction for additional development and consideration.  

Initially, the Board notes service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA, or for injury, but not disease, incurred in or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  The service personnel records indicate that the Veteran may have had reserve service, including periods of ACDUTRA and INACDUTRA, until November 1991; however, the service treatment records associated within the claims file are only dated from September 1961 to May 1969.  Therefore, the Board finds that a remand is required to obtain all outstanding service treatment records post May 1969.  Additionally, all periods of the Veteran's ACDUTRA and INACDUTRA should be verified.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, the Board concludes that the September 2011 VA examination is not adequate for the purpose of adjudicating the Veteran's claim of entitlement to service connection for bilateral hearing loss.  The September 2011 VA examination audiometric testing revealed puretone thresholds were reflective of hearing impairment for VA purposes under the requirements of 38 C.F.R. § 3.385 (2013) for the right ear and the left ear.  However, the VA examiner noted that in review of the Veteran' service medical records, there was no indication of hearing loss.  Therefore, the VA examiner reasoned that the Veteran's hearing loss was less likely than not caused by or a result of military noise exposure.  The United States Court of Appeals for Veterans Claims (Court) has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As such, given the deficiencies in the September 2011 VA examination, another VA medical examination is required to adequately decide the merits of this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007). 

The Veteran submitted a November 2009 statement, in which he stated he was assigned to the USS Bainbridge, a nuclear powered ship, and that he was assigned to work on and near reactors.  The Veteran reiterated this statement in his March 2010 notice of disagreement, as did the Veteran's representative in the May 2013 informal hearing presentation.  However, none of the statements provided a specific argument, such as exposure to ionizing radiation, or what disability, if any, this statement pertained to.  In the May 2013 informal hearing presentation, the Veteran's representative listed it under the claim for diabetes mellitus, type II, but still argued the Veteran's diabetes mellitus, type II, was due to herbicide exposure in Vietnam.  Thus, in light of the remand, the Veteran should be contacted to determine his intent in providing this information.  

Finally, in September 2009, the Veteran was sent a VCAA notice letter in response to his application for benefits.  However, the letter did not fully comply with the notice elements for secondary service connection, to include stating that the service-connected disability either caused or aggravated the nonservice-connected disability.  Accordingly, on remand, the Veteran and his representative must be sent a proper VCAA letter informing him of the information and evidence necessary to substantiate his secondary service connection claims.

Accordingly, the case is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran and his representative of the information and evidence necessary to substantiate a claim of secondary service connection.

2.  Contact the Veteran to clarify the intent of his November 2009 and March 2010 statements regarding his service on the USS Bainbridge and his work near or on nuclear reactors.  

3  Contact the appropriate records custodian and request the Veteran's complete service treatment records from his service, post May 1969.  Additionally, all periods of the Veteran's ACDUTRA and INACDUTRA should be verified.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Schedule the Veteran for a VA examination in order to ascertain the nature and severity of his bilateral hearing loss.  The entire claims file should be made available for review, to include a complete copy of this remand.  

The examiner should consider the effect of bilateral hearing loss on occupational and daily functioning of the Veteran.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Upon examination of the Veteran and review of the record, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that Veteran's bilateral hearing loss is etiologically related to his active duty service, to include any documented periods of ACDUTRA and INACDUTRA. 

The term "at least as likely as not" does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of a certain conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinion expressed.  The examiner is advised that the lack of documentation of hearing loss in service treatment records or a normal separation examination is not, by itself, a sufficient rationale for a negative opinion. 

5.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  

6.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


